Exhibit 10.1

Note: Certain portions have been omitted from this Ninth Amendment to the
Amended and Restated PCS Services Agreement in accordance with a request for
confidential treatment submitted to the Securities and Exchange Commission.
Omitted information has been replaced with an asterisk. Omitted information has
been filed separately with the Securities and Exchange Commission.

Ninth Amendment to Amended and Restated PCS Services Agreement

Between Sprint Spectrum L.P. and Virgin Mobile USA, L.P.

This Ninth Amendment (“Ninth Amendment”) is made to that certain Amended and
Restated PCS Services Agreement between Sprint Spectrum L.P. (“Sprint PCS”) and
Virgin Mobile USA, L.P. (formerly Virgin Mobile USA, LLC) (“VMU”) dated
October 16, 2007, as amended, (the “PCS Services Agreement”). Capitalized terms
not defined in this Ninth Amendment are defined in the PCS Services Agreement.

 

1. Section 1 (Definitions) is amended to add the following definitions:

“Eligible Subs” means End Users assigned to the *.

“PDA” means a handheld device that combines computing, wireless phone, Internet
and networking features and serves as a personal organizer.

“*” means a *.

“*” means a *.

 

2. Schedule 1.0 of the PCS Services Agreement and Exhibit A to Schedule 1.0 are
deleted in their entirety and replaced with Schedule 1.0 and Exhibit A to
Schedule 1.0 attached to this Ninth Amendment.

 

3. Except as specifically provided above, the PCS Services Agreement remains in
effect in accordance with its terms.

IN WITNESS HEREOF, the parties have executed this Ninth Amendment as of the
dates indicated below.

 

SPRINT SPECTRUM L.P.      

VIRGIN MOBILE USA, L.P. (formerly Virgin

Mobile USA, LLC)

By:  

 

      By:   

 

Name:  

    Bill Esrey, Jr.

      Name:   

 

Its:  

V.P. Customer Management-Wholesale

      Its:   

 

Date:  

 

      Date:   

 

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    1



--------------------------------------------------------------------------------

Schedule 1.0

PCS Service Pricing

 

1. Pricing Effective for 2009 and 2010

The rates and charges that Sprint PCS will charge VMU for PCS Service and
Roaming for 2009 and 2010 are set forth in Section 1 below. The rates and terms
listed in this Section 1 may be modified only by mutual written agreement of the
parties, and the parties agree to conduct any negotiation of this Section 1 in a
commercially reasonable manner, and until such mutual written agreement of the
parties to modify the rates or terms, the rates and terms in this Section 1
apply. For the avoidance of doubt, beginning with calendar year 2009 and going
forward for the remainder of the PCS Services Agreement, unless otherwise
negotiated by the parties, there will not be a minimum annual commitment for any
given year. Handsets, PDAs, “smart phones” and other similar devices will be
considered “handsets” as that term is used in this Schedule 1.0. * will not be
considered “handsets” as that term is used in this Schedule 1.0.

 

  1.1 2009 Voice PCS Service, Sprint 2G Data Service, SMS and Sprint 3G Data
Transport Service Pricing for Handsets

 

  A. Voice PCS Service and Sprint 2G Data Service Rates

For End Users voice PCS Service and Sprint 2G Data Service usage, Sprint PCS
will charge VMU (i) the peak per minute rate set forth in the table below for
Peak Time Period MOU during each monthly billing cycle, and (ii) the off-peak
per minute rate set forth in the table below for Off-Peak Time Period MOU during
each monthly billing cycle. The peak and off-peak rates below include domestic
toll charges, Travel MOU charges and any applicable interconnection charges. The
peak and off-peak rates DO NOT include Roaming charges or international toll
charges. VMU will be charged the rates set forth in Sections 1.7 or 1.8 below
for Roaming and the rates set forth in Section 1.9 for international toll calls.
During April 2009 through December 2009, for any monthly billing cycle during
which VMU’s total voice PCS Service and Sprint 2G Data Service MOUs equal or
exceed *, the invoice generated for such monthly billing cycle will reflect the
peak and off-peak rates described in this Section 1.1(A), and Sprint will
manually re-rate all of VMU’s voice PCS Service and Sprint 2G Data Service MOUs
for such monthly billing cycle at the applicable rates described in Section 1.2
below, which will be accomplished by Sprint issuing credits on the “True-Up
Statement” VMU will receive as part of the supporting documentation for the
invoice for such monthly billing cycle.

 

  B. SMS Rates

Sprint PCS will charge VMU the per SMS rate set forth in the table below for
VMU’s total number of mobile terminated SMS and mobile originated SMS messages
during the monthly billing cycle. Sprint PCS may modify the SMS rate below from
time to time with respect to those SMS messages sent and received outside of the
United States, but will provide advance notice if possible prior to any rate
increase.

 

  C. Sprint 3G Data Transport Service for Handsets

Sprint PCS will charge VMU the per MB rate set forth in the table below for
VMU’s total number of Sprint 3G Data Transport Service MB usage on handsets
during each

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    2



--------------------------------------------------------------------------------

monthly billing cycle. For reference purposes, the per kilobyte (“KB”) rate is
also shown below. The per MB rate below includes any applicable interconnection
charges and Travel 3G Data Transport charges. The Sprint 3G Data Transport
Service rate in the table below is for data transport only and does not include
access to individual Sprint-provided 3G data services.

2009 Voice PCS Service, Sprint 2G Data Service, SMS and Sprint 3G Data Transport
Service

Table for Handsets

 

Peak Per

Minute Rate

 

Off-Peak Per

Minute Rate

 

Per SMS Rate

 

Handset

Per MB

Rate

 

Handset

Per KB

Rate

$*

  $*   $*   $*   $*

Voice PCS Service and Sprint 2G Data Service Peak and Off-Peak Time Periods

“Peak Time Period”: * – *, * – *, except

national holidays observed by the United States Postal Service.

“Off-Peak Time Period”: * – *, * – * and * – *, and national holidays observed
by the

United States Postal Service.

 

  1.2 2009 Voice PCS Service and Sprint 2G Data Service Pricing For 2Q09 – 4Q09
if Monthly MOUs Equal or Exceed *

 

  1.2.1 Voice PCS Service and Sprint 2G Data Service Pricing for 2Q09 if Monthly
MOUs Equal or Exceed *

For each monthly billing cycle during April 2009 through June 2009 during which
VMU’s total voice PCS Service and Sprint 2G Data Service MOUs equal or exceed *,
for End Users voice PCS Service and Sprint 2G Data Service usage during such
monthly billing cycle, Sprint PCS will charge VMU (i) the rate set forth in Tier
1 in Special Pricing Table #1 set forth below for * MOUs generated during each
such monthly billing cycle, and (ii) for MOUs that exceed * MOUs during each
such monthly billing cycle, (a) if the average MOUs for all Eligible Subs for
such monthly billing cycle is less than *, Sprint PCS will charge VMU the
applicable anytime per minute rate for the incremental MOUs that VMU achieves
for each individual tier in Special Pricing Table #1 below, as further described
in the first example below, or (b) if the average MOUs for all Eligible Subs for
such monthly billing cycle equals or exceeds *, Sprint PCS will charge VMU the
applicable anytime per minute rate for the incremental MOUs that VMU achieves
for each individual tier in Special Pricing Table #2 below, as further described
in the second example below. For each monthly billing cycle during April 2009
through June 2009 during which VMU’s total voice PCS Service and Sprint 2G Data
Service MOUs equal or exceed *, no later than the fourth business day following
the end of each such monthly billing cycle, VMU will provide Sprint with MOU
usage reports that contain sufficient data to allow Sprint to determine the
average MOUs for all Eligible Subs for such monthly billing cycle. If VMU fails
to provide the MOU usage reports described herein within the specified
timeframe, Sprint will consider the average MOUs for all Eligible Subs for such
monthly billing cycle to be less than * for purposes of determining the rate for
MOUs that exceed *.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    3



--------------------------------------------------------------------------------

Special Pricing Table #1

 

Tier

  

Monthly Minutes of Use

  

Per Minute Rate

1

      * – *    $*

2

      * – *    $*

3

      * – *    $*

4

      * – *    $*

5

   * +    $*

Special Pricing Table #2

 

Tier

  

Monthly Minutes of Use

  

Per Minute Rate

1

      * – *    $*

2

      * – *    $*

3

      * – *    $*

4

   * +    $*

By way of example, if VMU generated * MOUs during the April 1, 2009 through
April 30, 2009 billing cycle, and the average MOUs for all Eligible Subs is *,
Sprint PCS would charge VMU as follows:

 

* =

   $*

* =

   $*

* =

   $*

* =

   $*                 

Total

   $*

By way of another example, if VMU generated * MOUs during the June 1, 2009
through June 30, 2009 billing cycle, and the average MOUs for all Eligible Subs
is *, Sprint PCS would charge VMU as follows:

 

* =

   $*

* =

   $*

* =

   $*

* =

   $*                 

Total

   $*

 

  1.2.2 Voice PCS Service and Sprint 2G Data Service Pricing For 3Q09 – 4Q09 if
Monthly MOUs Equal or Exceed *

For each monthly billing cycle during July 2009 through December 2009 during
which VMU’s total voice PCS Service and Sprint 2G Data Service MOUs equal or
exceed *, for End Users voice PCS Service and Sprint 2G Data Service usage
during each such monthly billing cycle, (i) Sprint PCS will charge VMU the rate
set forth in Tier 1 in the 3Q-4Q Voice PCS Service and Sprint 2G Data Service
Special Pricing Table (“3Q09-4Q09 Special Pricing Table”) set forth below for *
MOUs generated during each such monthly billing cycle, and (ii) for MOUs that
exceed * MOUs during each such monthly billing cycle, Sprint PCS will charge VMU
the applicable anytime per minute rate for the incremental MOUs that VMU
achieves for each individual tier in the 3Q09-4Q09 Special Pricing Table as
further described in the example below.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    4



--------------------------------------------------------------------------------

3Q09-4Q09 Voice PCS Service and Sprint 2G Data Service Special Pricing Table

 

Tier

  

Monthly Minutes of Use

  

Anytime Per Minute Rate

1

      * – *    $*

2

      * – *    $*

3

      * – *    $*

4

      * – *    $*

5

      * – *    $*

6

      * – *    $*

7

   * +    $*

By way of example, if VMU generated * MOUs during the December 1, 2009 through
December 31, 2009 billing cycle, Sprint PCS would charge VMU as follows:

 

* =

   $*

* =

   $*

* =

   $*

* =

   $*

* =

   $*                 

Total

   $*

 

  1.3 * Pricing For *

VMU must assign all End Users with a * to either the “* Casual Usage Plan” set
forth in Section 1.3.1 below or the “* MRC Plan” set forth in Section 1.3.2
below. VMU may not assign handsets or PDAs to the * pricing set forth below in
this section. The * Casual Usage Plan and the * MRC Plan will be made available
to VMU based on the first available change window in Sprint’s billing system
which date will be no later than June 1, 2009, at which time Sprint will notify
VMU of their availability.

 

  1.3.1 * Casual Usage Plan

For * End Users that VMU assigns to the * Casual Usage Plan set forth in this
Section 1.3.1, Sprint will charge VMU the * rate set forth in the table below
for each * usage during the monthly billing cycle. For reference purposes, per *
rates are also shown below.

* Casual Usage Plan

 

Rate Per *

 

Rate Per *

$*

  $*

 

  1.3.2 * MRC Plan

For * End Users that VMU assigns to the * MRC Plan set forth in this
Section 1.3.2, Sprint will charge VMU (a) the monthly recurring charge (“MRC”)
set forth in the table below during each monthly billing cycle, and (b) the *
rate set forth in the table below for each * usage during the monthly billing
cycle. For reference purposes, per * rates are also shown below.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    5



--------------------------------------------------------------------------------

* MRC Plan

 

MRC

  

Rate Per *

  

Rate Per *

$*

   $*    $*

 

  1.3.3 If Sprint discovers that VMU has activated handsets under the * pricing
set forth in Section 1.3.1 or Section 1.3.2 above, (i) Sprint will charge VMU
the difference between the rates Sprint charged VMU for such handsets and the
handset pricing set forth in Section 1.1(C) above, for usage on such handsets,
and (ii) VMU must promptly remove such handsets from the * pricing.

 

  1.4 2010 Voice PCS Service, Sprint 2G Data Service, SMS and Sprint 3G Data
Transport Service Pricing for Handsets

At the end of calendar year 2009, Sprint PCS will calculate the 2009 Actual
Revenue (defined in Section 1.4(D) below). VMU’s Sprint 3G Data Transport
Service rates for all bill cycles that commence during the 2010 calendar year
will be based on the 2009 Actual Revenue tier that VMU achieves as described
below in this Section 1.4. For avoidance of doubt, VMU may not purchase
additional minutes of voice PCS Service, SMS messages or MB of Sprint 3G Data
Transport Service to qualify VMU to achieve a higher tier than the tier VMU
actually achieves for 2009 Actual Revenue.

 

  A. Voice PCS Service and Sprint 2G Data Service Rates

For End Users voice PCS Service and Sprint 2G Data Service usage, Sprint PCS
will charge VMU (i) the applicable peak per minute rate set forth in the table
below for Peak Time Period MOU during each monthly billing cycle, and (ii) the
applicable off-peak per minute rate set forth in the table below for Off-Peak
Time Period MOU during each monthly billing cycle. The peak and off-peak rates
below include domestic toll charges, Travel MOU charges and any applicable
interconnection charges. The peak and off-peak rates DO NOT include Roaming
charges or international toll charges. VMU will be charged the rates set forth
in Sections 1.7 or 1.8 below for Roaming and the rates set forth in Section 1.9
for international toll calls. During 2010, for any monthly billing cycle during
which VMU’s total voice PCS Service and Sprint 2G Data Service MOUs equal or
exceed *, the invoice generated for such monthly billing cycle will reflect the
peak and off-peak rates described in this Section 1.4(A), and Sprint will
manually re-rate all of VMU’s voice PCS Service and Sprint 2G Data Service MOUs
for such monthly billing cycle at the applicable rates described in Section 1.5
below, which will be accomplished by Sprint issuing credits on the “True-Up
Statement” VMU will receive as part of the supporting documentation for the
invoice for such monthly billing cycle.

 

  B. SMS Rates

Sprint PCS will charge VMU the applicable per SMS rate set forth in the table
below for VMU’s total number of mobile terminated SMS and mobile originated SMS
messages during the monthly billing cycle. Sprint PCS may modify the SMS rate
below from time to time with respect to those SMS messages sent and received
outside of the United States, but will provide advance notice if possible prior
to any rate increase.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    6



--------------------------------------------------------------------------------

  C. Sprint 3G Data Transport Service for Handsets

Sprint PCS will charge VMU the applicable per MB rate set forth in the table
below for VMU’s total number of Sprint 3G Data Transport Service MB usage on
handsets during each monthly billing cycle. For reference purposes, the per KB
rates are also shown below. The per MB rates below include any applicable
interconnection charges and Travel 3G Data Transport charges. The Sprint 3G Data
Transport Service rates in the table below are for data transport only and do
not include access to individual Sprint-provided 3G data services.

2010 Voice PCS Service, Sprint 2G Data Service, SMS and Sprint 3G Data Transport
Service

Table for Handsets

 

2009 Actual Revenue

   Peak Per
Minute
Rate   Off-Peak
Per Minute
Rate   Per SMS
Rate   Handset
Per MB
Rate   Handset
Per KB
Rate

* - $*

   $*   $*   $*   $*   $*

$* - $*

   $*   $*   $*   $*   $*

$* - $*

   $*   $*   $*   $*   $*

$* - $*

   $*   $*   $*   $*   $*

$* and above1

   $*   $*   $*   $*   $*

 

1

If VMU achieves 2009 Actual Revenue of $* or above, VMU will also receive a $*
credit on the February 1, 2010 invoice.

Voice PCS Service and Sprint 2G Data Service Peak and Off-Peak Time Periods

“Peak Time Period”: * – *, * – *, except

national holidays observed by the United States Postal Service.

“Off-Peak Time Period”: * – *, * – * and * – *, and national holidays observed
by

the United States Postal Service.

 

  D. The following definitions only apply to Section 1.4:

“2009 Actual Revenue” means the total of all amounts invoiced to VMU under the
PCS Services Agreement on an Invoice for each of VMU’s 2009 bill cycles for 2009
Service Usage including credits or debits related to disputed charges or billing
errors for 2009 Service Usage (defined below) that are typically included on the
“True-Up Statement” VMU receives as part of the supporting documentation for
each invoice, which does not include the 2009 Additional Amounts (defined
below), and does not include New End User Credits, if any, issued for each new
End User that activates during calendar year 2009, as described in Section 1.13
below, but does include royalty payment amounts made pursuant to the Amended and
Restated Trademark License Agreement between VMU and Sprint Communications
Company, L.P. For clarification purposes, 2009 Actual Revenue will include
invoices for any bill cycle that commences after January 19, 2009 and will
include invoices for any bill cycle that commences during December 2009 even if
such bill cycle ends in January 2010 (e.g., a January 19, 2010 invoice for a
December 19, 2009 through January 18, 2010 bill cycle will be counted towards
2009 Actual Revenue).

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    7



--------------------------------------------------------------------------------

“2009 Service Usage” means: (i) usage for all services listed in Sections 1.1,
1.7, 1.8, 1.9, 1.10, 1.11 and 1.12 of Schedule 1.0, and (ii) ADC codes, if
applicable, as described in Section 2.14 of the PCS Services Agreement.

“2009 Additional Amounts” means (i) amounts invoiced to VMU for any Customized
Service, (ii) Late Payment Fees, (iii) any unique amounts invoiced to VMU for
which pricing is not described in Schedule 1.0, or (iv) any credits (other than
New End User Credits) invoiced to VMU that are not directly related to disputed
charges or billing errors for Voice/SMS/Data Usage.

 

  1.5 2010 Voice PCS Service and Sprint 2G Data Service Pricing if Monthly MOUs
Equal or Exceed *

For each monthly billing cycle during 2010 during which VMU’s total voice PCS
Service and Sprint 2G Data Service MOUs equal or exceed *, for End Users voice
PCS Service and Sprint 2G Data Service usage during each such monthly billing
cycle, (i) Sprint PCS will charge VMU the rate set forth in Tier 1 in the “2010
Voice PCS Service and Sprint 2G Data Service Special Pricing Table” set forth
below in this Section 1.5 for * MOUs generated during each such monthly billing
cycle, and (ii) for MOUs that exceed * MOUs during each such monthly billing
cycle, Sprint PCS will charge VMU the applicable anytime per minute rate for the
incremental MOUs that VMU achieves for each individual tier in the 2010 Voice
PCS Service and Sprint 2G Data Service Special Pricing Table, as further
described in the example below. By way of example, if VMU generated * MOUs
during the March 1, 2010 through March 31, 2010 billing cycle, Sprint PCS would
charge VMU as follows:

 

* =

   $*

* =

   $*

* =

   $*

* =

   $*

* =

   $*

* =

   $*                 

Total

   $*

For purposes of this Section 1.5, the “1-1-2010 Invoice Effective Rate” will be
determined by dividing (x) the total peak and off-peak per minute charges for
voice PCS Service and Sprint 2G Data Service MOUs for VMU’s January 1, 2010
invoice, and if VMU’s total voice PCS Service and Sprint 2G Data Service MOUs
for the December 2009 monthly billing cycle equal or exceed *, credits issued on
the True-Up Statement for such invoice that re-rate VMU’s voice PCS Service and
Sprint 2G Data Service MOUs to the applicable rates described in Section 1.2
above, by (y) VMU’s total voice PCS Service and Sprint 2G Data Service MOUs for
the December 2009 monthly billing cycle. By way of example, if VMU generated *
MOUs during the December 2009 billing cycle and Sprint PCS charged VMU the rates
described in the example in Section 1.2.2 above, the 1-1-2010 Invoice Effective
Rate would be calculated as follows: $* / * = $*.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    8



--------------------------------------------------------------------------------

2010 Voice PCS Service and Sprint 2G Data Service Special Pricing Table

 

Tier

  

Monthly Minutes of Use

  

Anytime Per Minute Rate

1

      * – *    $*

2

      * – *    $*

3

      * – *    $*

4

      * – *    $*

5

      * – *    $*

6

      * – *    $*

7

      * – *    $*

8

   * +    *

 

  1.6 * Pricing For *

VMU must assign all End Users with a * to either the “* Casual Usage Plan” set
forth in Section1.6.1 below or the “* MRC Plan” set forth in Section 1.6.2
below. VMU may not assign handsets or PDAs to the * pricing set forth below in
this section.

 

  1.6.1 * Casual Usage Plan

For * End Users that VMU assigns to the * Casual Usage Plan set forth in this
Section 1.6.1, Sprint will charge VMU the * rate set forth in the table below
for each * usage during the monthly billing cycle. For reference purposes, per *
rates are also shown below.

* Casual Usage Plan

 

Rate Per *

  

Rate Per *

$*

   $*

 

  1.6.2 * MRC Plan

For * End Users that VMU assigns to the * MRC Plan set forth in this
Section 1.6.2, Sprint will charge VMU (a) the monthly recurring charge (“MRC”)
set forth in the table below during each monthly billing cycle, and (b) the *
rate set forth in the table below for each * usage during the monthly billing
cycle. For reference purposes, per * rates are also shown below.

* MRC Plan

 

MRC

  

Rate Per *

  

Rate Per *

$*

   $*    $*

 

  1.6.3 If Sprint discovers that VMU has activated handsets under the * pricing
set forth in Section 1.6.1 or Section 1.6.2 above, (i) Sprint will charge VMU
the difference between the rates Sprint charged VMU for such handsets and the
handset pricing set forth in Section 1.4(C) above, for usage on such handsets,
and (ii) VMU must promptly remove such handsets from the * pricing.

 

  1.7 Automatic Roaming

For Roaming calls that are completed despite VMU’s instructions that Sprint PCS
block Roaming pursuant to Section 9.2.3 of the Agreement, Sprint PCS will charge
VMU the rates set forth below. The parties acknowledge that Roaming shall not
include Sprint PCS Service Provider Affiliate travel usage.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    9



--------------------------------------------------------------------------------

  A. Domestic Roaming Charges

 

       For automatic Roaming calls End Users make or receive in the United
States, Sprint PCS will charge VMU an average pass through domestic Roaming rate
of $* per minute plus taxes, if applicable. Each quarter, Sprint PCS will
perform an analysis of Sprint PCS’ domestic voice Roaming charges, and if such
analysis results in a different average pass through rate, Sprint PCS will
update the rate it charges VMU prospectively consistent with such analysis.

 

  B. Automatic Roaming for Guam, Puerto Rico & US Virgin Islands

 

       For Roaming calls that End Users make or receive in Guam, Puerto Rico or
the US Virgin Islands, Sprint PCS will charge VMU an average pass through rate
of $* per minute, plus all other applicable charges such as taxes and
surcharges. Each quarter, Sprint PCS will perform an analysis of Sprint PCS’
voice Roaming charges for Guam, Puerto Rico and the US Virgin Islands, and if
such analysis results in a different average pass through rate, Sprint PCS will
update the rate it charges VMU prospectively consistent with such analysis.

 

  C. Automatic International Roaming for All Countries Except Guam, Puerto Rico
and US Virgin Islands

 

       Sprint PCS will charge VMU the average pass through international Roaming
rates set forth below. Each quarter, Sprint PCS will perform an analysis of
Sprint PCS’ international voice Roaming charges, and if such analysis results in
different average pass through rates, Sprint PCS will update the rates it
charges VMU prospectively consistent with such analysis.

 

       For international Roaming services in all countries where Sprint PCS
provides international Roaming, excluding Guam, Puerto Rico and the US Virgin
Islands (each an “International Roaming Country”), Sprint PCS will charge VMU as
follows:

 

  (i) For: (x) calls that originate and terminate within the same International
Roaming Country, (y) calls that originate in the International Roaming Country
and terminate in the United States, and (z) all incoming calls in International
Roaming Countries regardless of their origination point, the applicable average
pass through per minute airtime rate for the International Roaming Country where
the call originates as set forth below, plus all other applicable charges such
as taxes and surcharges; or

 

  (ii) For calls that originate in an International Roaming Country and
terminate in any other International Roaming Country other than the United
States, the applicable average pass through per minute airtime rate for the
International Roaming Country where the call originates as set forth below, plus
applicable international toll charges for the terminating country as set forth
in Exhibit A to Schedule 1.0, plus all other applicable charges such as taxes
and surcharges.

International Roaming Airtime Average Pass Through Per Minute Rates

 

Country

   Roaming Rates
Per Minute

Canada

   $*

Mexico

   $*

All other countries (except Guam, Puerto Rico & US Virgin Islands)

   $*

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    10



--------------------------------------------------------------------------------

  1.8 Manual Roaming Charges

 

       For manual Roaming in areas where Sprint PCS does not provide Roaming,
Roaming charges are billed directly to the End User credit or calling card by
the serving carrier at carrier-defined rates.

 

  1.9 International Toll Charges

 

  A. International Toll Services Provided by Sprint PCS

 

       For international toll voice PCS Service that Sprint PCS provides to End
Users, Sprint PCS will charge VMU the international per minute base rates set
forth in Exhibit A to Schedule 1.0. Sprint PCS may modify the rates in Exhibit A
from time to time, but will provide advance notice prior to any rate increase.

 

  B. Call Network Routing

 

       In the event that VMU wishes to route international traffic to a switch
designated by VMU (CNR):

 

  (i) VMU will notify Sprint PCS and follow the Work Order process, and Sprint
PCS will reasonably assist VMU in facilitating a routing solution in accordance
with such Work Order process.

 

  (ii) VMU will be responsible for all development and interconnection costs
associated with routing such calls to the designated switch.

 

  (iii) For international calls that are routed to a switch designated by VMU,
Sprint PCS will not charge VMU the international rates in Exhibit A to Schedule
1.0, but the applicable domestic voice PCS Service rates listed in Sections 1.1,
1.2, 1.4 and 1.5, above plus $* per minute will apply for the domestic portion
of all international terminating calls.

 

  (iv) All “011” destined calls will be routed to a switch designated by VMU,
subject to all applicable terms and conditions in this Section 1.9(B).

 

  (v) Following are North American Dialing Plan (“NADP”) countries and
applicable NPA/NXX designations for which calls to such NADP countries will be
routed to a switch designated by VMU:

 

  • American Samoa (684)

 

  • Anguilla (264)

 

  • Antigua and Barbuda (268)

 

  • Bahamas (242)

 

  • Barbados (246)

 

  • Bermuda (441)

 

  • British Virgin Islands (284)

 

  • Canada:

204 - Manitoba

226 - Ontario

250 - British Columbia

289 - Ontario

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    11



--------------------------------------------------------------------------------

306 - Saskatchewan

403 - Alberta

438 - Quebec

416 - Ontario

418 - Quebec

450 - Quebec

506 - New Brunswick

514 - Quebec

519 - Ontario

581 - Quebec

587 - Alberta

604 - British Columbia

613 - Ontario

647 - Ontario

705 - Ontario

709 - Newfoundland

778 - British Columbia

780 - Alberta

807 - Ontario

819 - Quebec

867 - Yukon & NW Territories

902 - Nova Scotia

905 - Ontario

 

  • Cayman Islands (345)

 

  • Dominica (767)

 

  • Dominican Republic (809)

 

  • Dominican Republic (829)

 

  • Grenada (473)

 

  • Jamaica (876)

 

  • Montserrat (664)

 

  • St. Kitts and Nevis (869)

 

  • St. Lucia (758)

 

  • St. Vincent and the Grenadines (784)

 

  • Trinidad and Tobago (868)

 

  • Turks and Caicos Islands (649)

 

  (vi) Following are NADP countries and applicable NPA/NXX designations for
which calls to such countries will NOT be routed to a switch designated by VMU
since Sprint PCS considers calls to such countries domestic calls, and Sprint
PCS will charge VMU the applicable domestic voice PCS Service rates listed in
Section s 1.1, 1.2, 1.4 and 1.5 above plus $* per minute for calls to such NADP
countries:

 

  • Virgin Islands (340)

 

  • Commonwealth of Northern Marianas Islands – Saipan, Tinian and Rota (670)

 

  • Guam (671)

 

  • Puerto Rico (787 & 939)

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    12



--------------------------------------------------------------------------------

  1.10 Control-Plane Location Look-Up Charges

Sprint PCS will determine the monthly Control-Plane Location Look-Up charges by
multiplying the total number of Control -Plane Location Look-Ups for the
just-completed bill cycle by the applicable volume based “Rate Per Control
-Plane Location Look-Up” from the table below. For avoidance of doubt, Sprint
PCS will charge VMU for each Control-Plane Location Look-Up attempt whether or
not the location information is ultimately returned to the Control-Plane
Requesting Device. Since Control -Plane Location Look-Up charges are manually
calculated and added to VMU’s monthly invoice, the bill cycle time period for
Control -Plane Location Look-Up charges included on a monthly invoice will not
be the same as the time period for systematically-billed charges included on
such invoice.

 

Control-Plane Location Look-

Ups per Monthly Bill Cycle

  

Rate per Control-Plane

Location Look-Up

* - *

   $*

* - *

   $*

* - *

   $*

              * and above

   $*

 

  1.11 User-Plane Location Services

 

  A. User-Plane Location Application Certification Fee: *

 

  B. User-Plane Location Look-Up Charges:

Sprint PCS will determine the monthly User-Plane Location Look-Up charges by
multiplying the total number of User-Plane Location Look-Ups for the
just-completed bill cycle by the applicable volume based “Rate Per User-Plane
Location Look-Up” from the table below. For avoidance of doubt, Sprint PCS will
charge VMU for each User-Plane Location Look-Up attempt whether or not the
location information is ultimately returned to the User-Plane Location Handset.
Since User-Plane Location Look-Up charges are manually calculated and added to
VMU’s monthly invoice, the bill cycle time period for User-Plane Location
Look-Up charges included on a monthly invoice will not be the same as the time
period for systematically-billed charges included on such invoice.

 

User-Plane Location Look-

Ups per Monthly Bill Cycle

  

Rate per User-Plane Location Look-Up

* - *

   $*

* - *

   $*

* - *

   $*

              * and above

   $*

 

  1.12 Other Charges:

 

  A. Call Forwarding: Sprint PCS will charge VMU standard airtime rates, plus
applicable toll charges.

 

  B. Operator Services: Sprint PCS will charge VMU its standard retail rates and
charges for operator services.

 

  C. Directory Assistance: Sprint PCS will charge VMU $* per call, plus all
other applicable charges including airtime charges, for directory assistance
services.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    13



--------------------------------------------------------------------------------

  D. 911 and E911: Standard airtime and toll rates

 

  E. Non-standard reports: As quoted

 

  F. Handset Certification: As quoted

 

  1.13 New End User Credits

 

  A. Subject to the conditions set forth below in this Section 1.13, VMU is
eligible to receive “New End User Credits” equal to $2.50 for: (i) each new End
User that VMU activates under the Agreement (pursuant to Sprint PCS’ reporting
systems) from the first day of the first calendar month following the effective
date of the Acquisition Agreement through December 31, 2009 (“Eligibility
Period”), and (ii) each new end user customer that Helio activates under the
Helio Agreement from the first day of the first calendar month following the
effective date of the Acquisition Agreement through the Acquisition Closing
Date. Notwithstanding the foregoing, in no event shall the total amount of New
End User Credits exceed $10,000,000.

 

  B. During the time period between the effective date of the Acquisition
Agreement up to and including the Acquisition Closing Date (“Interim Period”)
all New End User Credits will be accrued and held by Sprint PCS. If (i) VMU is
not past due on any undisputed amounts (in accordance with Section 7.6 of the
PCS Services Agreement) owed Sprint PCS under the PCS Services Agreement
(including undisputed amounts owed under a Work Order) no later than forty-five
(45) days following the Acquisition Closing Date, and (ii) Helio is not past due
on any undisputed amounts owed Sprint PCS under Helio’s wholesale services
agreement with Sprint PCS as of the Acquisition Closing Date, the total of the
New End User Credits accrued by Sprint PCS during the Interim Period will be
issued to VMU’s next available invoice following the date conditions (i) and
(ii) are met.. If conditions (i) and (ii) in the immediately preceding sentence
are not met, VMU will not be eligible to receive the New End User Credits
accrued by Sprint PCS during the Interim Period. For avoidance of doubt, if VMU
is not eligible to receive New End User Credits accrued during the Interim
Period, such New End User Credits will not be included in the $10,000,000 cap
described in Section 1.13(A) above. Disputes regarding this Section1.13(B) are
to be handled in accordance with standard dispute resolution procedures
contained in Section 17 of the PCS Services Agreement.

 

  C. Following the Interim Period and during the remainder of the Eligibility
Period, Sprint will calculate New End User Credits at the end of each bill cycle
for new End Users activated during the just-completed bill cycle (except for new
End Users activated during the Interim Period), and no later than five (5) days
following the Due Date for such bill cycle, if VMU is not past due on any
undisputed amounts owed Sprint PCS under the PCS Services Agreement (including
undisputed amounts owed under a Work Order), VMU is eligible to receive the New
End User Credits calculated by Sprint at the end of such bill cycle. If VMU is
eligible to receive New End User Credits as described in the immediately
preceding sentence, Sprint PCS will apply such New End User Credits to VMU’s
next available invoice that corresponds with such bill cycle (e.g., bill cycle 1
or bill cycle 19). If VMU is not eligible to receive any New End User Credits as
described herein, such credits will not be included in the $10,000,000 cap
described in Section 1.13(A) above.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    14



--------------------------------------------------------------------------------

  1.14 Pricing Adjustments

In the event that Sprint PCS enters into a wireless service agreement:

 

  A. To sell PCS Services (not including services used for product or service
testing or demonstration purposes and not including international toll calls,
Roaming, directory assistance, operator services and Customized Services) to a
Direct Strategic Competitor of VMU, other than Sprint PCS;

 

  B. The material terms of which are substantially similar to those applicable
to VMU under this Services Agreement, (with respect to such things as sales
volume, territory, and scope of product and service offering applicable to VMU
at the time Sprint PCS enters into such agreement with the third party);

 

  C. Sprint PCS and its Affiliates own less that 37.5% of such third party; and

 

  D. The agreement commits Sprint PCS to sell to third party wireless voice
and/or data services (other than services that would be Customized Services
under this Agreement) at a lower price (in the aggregate) than Sprint PCS sells
such services to VMU under this Services Agreement (in the aggregate);

VMU may request and Sprint PCS will, on a prospective basis, make such PCS
Services available to VMU at the same price and under the same terms and
conditions (in addition to the terms and conditions of the Services Agreement)
in lieu of prices in this Schedule 1.0.

 

  •  

Nothing contained in this provision will relieve VMU from charges for Customized
Service Costs, Implementation Costs or any other charges applicable under this
Services Agreement.

 

  •  

If Sprint PCS enters into such agreement, it will notify VMU of the existence
and relevant terms of such agreement within a commercially reasonable period of
time.

 

  •  

Other cost and pricing terms are specifically set forth in the Agreement.

 

2. Pricing Effective for 2011 and thereafter

The rates and charges that Sprint PCS will charge VMU for PCS Service and
Roaming for 2011 and thereafter will be mutually agreed to by the Parties and
added to Schedule 1.0 prior to 2011. If the parties are unable to come to an
agreement on such rates and charges for 2011 and thereafter prior to January 1,
2011, then the rates and charges listed above for 2010 (as described in Sections
1.4 and 1.5) will apply for 2011 and thereafter until expiration or earlier
termination of the Agreement.

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    15



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0

International Toll Charges

 

* denotes NADP countries

 

         Per Minute Rates

Country

   Country Code   Wireline
Terminated    Mobile
Terminated

Afghanistan

   93   $*    $*

Albania

   355   $*    $*

Algeria

   213   $*    $*

American Samoa

   +1-684*   $*    $*

Andorra

   376   $*    $*

Angola

   244   $*    $*

Anguilla

   +1-264*   $*    $*

Antigua & Barbuda

   +1-268*   $*    $*

Argentina

   54   $*    $*

Armenia

   374   $*    $*

Aruba

   297   $*    $*

Ascension Island

   247   $*    $*

Australia - all calls except to Satellite

   61   $*    $*

Australia - all calls to Satellite

   611   $*    $*

Australian External Territories

   672   $*    $*

Austria

   43   $*    $*

Azerbaijan

   994   $*    $*

Bahamas

   +1-242*   $*    $*

Bahrain

   973   $*    $*

Bangladesh

   880   $*    $*

Barbados

   +1-246*   $*    $*

Belarus

   375   $*    $*

Belgium

   32   $*    $*

Belize

   501   $*    $*

Benin

   229   $*    $*

Bermuda

   +1-441*   $*    $*

Bhutan

   975   $*    $*

Bolivia

   591   $*    $*

Bosnia & Herzegovina

   387   $*    $*

Botswana

   267   $*    $*

Brazil

   55   $*    $*

British Virgin Islands

   +1-284*   $*    $*

Brunei

   673   $*    $*

Bulgaria

   359   $*    $*

Burkina Faso

   226   $*    $*

Burundi

   257   $*    $*

Cambodia

   855   $*    $*

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    16



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

International Toll Charges

 

* denotes NADP countries

 

         Per Minute Rates

Country

   Country Code   Wireline
Terminated    Mobile
Terminated

Cameroon

   237   $*    $*

Canada

   +1*   $*    $*

Cape Verde Islands

   238   $*    $*

Cayman Islands

   +1-345*   $*    $*

Central African Republic

   236   $*    $*

Chad Republic

   235   $*    $*

Chile

   56   $*    $*

China

   86   $*    $*

Colombia

   57   $*    $*

Comoros

   269   $*    $*

Congo

   242   $*    $*

Congo Dem Rep. (Zaire)

   243   $*    $*

Cook Islands

   682   $*    $*

Costa Rica

   506   $*    $*

Croatia

   385   $*    $*

Cuba

   53   $*    $*

Cyprus

   357   $*    $*

Czech Republic

   420   $*    $*

Denmark

   45   $*    $*

Diego Garcia

   246   $*    $*

Djibouti

   253   $*    $*

Dominica

   +1-767*   $*    $*

Dominican Republic

   +1-809* and +1-829*   $*    $*

East Timor

   670   $*    $*

Ecuador

   593   $*    $*

Egypt

   20   $*    $*

El Salvador

   503   $*    $*

Equatorial Guinea

   240   $*    $*

Eritrea

   291   $*    $*

Estonia

   372   $*    $*

Ethiopia

   251   $*    $*

Falkland Islands

   500   $*    $*

Faroe Islands

   298   $*    $*

Fiji Islands

   679   $*    $*

Finland

   358   $*    $*

France

   33   $*    $*

French Guiana

   594   $*    $*

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    17



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

International Toll Charges

 

* denotes NADP countries

 

         Per Minute Rates

Country

   Country Code   Wireline
Terminated    Mobile
Terminated

French Polynesia

   689   $*    $*

Gabon

   241   $*    $*

Gambia

   220   $*    $*

Georgia

   995   $*    $*

Germany

   49   $*    $*

Ghana

   233   $*    $*

Gibraltar

   350   $*    $*

Global Mobile Satellite System (GMSS) - Ellipso-3

   8813   $*    $*

Global Mobile Satellite System (GMSS) - Iridium-6

   8816   $*    $*

Global Mobile Satellite System (GMSS) - Iridium-7

   8817   $*    $*

Global Mobile Satellite System (GMSS) - Globalstar-8

   8818   $*    $*

Global Mobile Satellite System (GMSS) - Globalstar-9

   8819   $*    $*

Greece

   30   $*    $*

Greenland

   299   $*    $*

Grenada

   +1-473*   $*    $*

Guadeloupe

   590   $*    $*

Guantanamo Bay

   5399   $*    $*

Guatemala

   502   $*    $*

Guinea

   224   $*    $*

Guinea-Bissau

   245   $*    $*

Guyana

   592   $*    $*

Haiti

   509   $*    $*

Honduras

   504   $*    $*

Hong Kong

   852   $*    $*

Hungary

   36   $*    $*

Iceland

   354   $*    $*

India

   91   $*    $*

Indonesia

   62   $*    $*

Inmarsat SNAC (Satellite-Based Networks)

   870   $*    $*

Inmarsat - Ocean Atlantic East

   871   $*    $*

Inmarsat - Ocean Atlantic West

   874   $*    $*

Inmarsat - Ocean Indian

   873   $*    $*

Inmarsat - Ocean Pacific

   872   $*    $*

International Networks - Thuraya Rmss Network

   88216   $*    $*

International Networks - Emsat

   88213   $*    $*

International Networks - MCP

   88232   $*    $*

International Networks - Global Networks Antartica

   88234   $*    $*

International Networks - Telenor

   88299   $*    $*

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    18



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

International Toll Charges

 

* denotes NADP countries

 

         Per Minute Rates

Country

   Country Code   Wireline
Terminated    Mobile
Terminated

Iran

   98   $*    $*

Iraq

   964   $*    $*

Ireland

   353   $*    $*

Israel

   972   $*    $*

Italy - all calls except to Satellite Elsacom

   39   $*    $*

Italy - all calls to Satellite Elsacom

   39310   $*    $*

Ivory Coast

   225   $*    $*

Jamaica

   +1-876*   $*    $*

Japan

   81   $*    $*

Jordan

   962   $*    $*

Kazakhstan

   7   $*    $*

Kenya

   254   $*    $*

Kiribati

   686   $*    $*

Kuwait

   965   $*    $*

Kyrgyzstan

   996   $*    $*

Laos

   856   $*    $*

Latvia

   371   $*    $*

Lebanon

   961   $*    $*

Lesotho

   266   $*    $*

Liberia

   231   $*    $*

Libya

   218   $*    $*

Liechtenstein

   423   $*    $*

Lithuania

   370   $*    $*

Luxembourg

   352   $*    $*

Macau

   853   $*    $*

Macedonia

   389   $*    $*

Madagascar

   261   $*    $*

Malawi

   265   $*    $*

Malaysia

   60   $*    $*

Maldives

   960   $*    $*

Mali Republic

   223   $*    $*

Malta

   356   $*    $*

Marshall Islands

   692   $*    $*

Martinique

   596   $*    $*

Mauritania

   222   $*    $*

Mauritius

   230   $*    $*

Mayotte Island

   262   $*    $*

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    19



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

International Toll Charges

 

* denotes NADP countries

 

         Per Minute Rates

Country

   Country Code   Wireline
Terminated    Mobile
Terminated

Mexico:

       

Mexico - Factor Two Cities

   See Factor Two List below   $*    $*

Mexico - Guadalajara

   5233   $*    $*

Mexico - Mexico City

   5255   $*    $*

Mexico - Monterrey

   5281   $*    $*

Mexico - all other calls

   52   $*    $*

Micronesia

   691   $*    $*

Moldova

   373   $*    $*

Monaco

   377   $*    $*

Mongolia

   976   $*    $*

Montenegro

   382   $*    $*

Montserrat

   +1-664*   $*    $*

Morocco

   212   $*    $*

Mozambique

   258   $*    $*

Myanmar (Burma)

   95   $*    $*

Namibia

   264   $*    $*

Nauru

   674   $*    $*

Nepal

   977   $*    $*

Netherlands

   31   $*    $*

Netherlands Antilles

   599   $*    $*

New Caledonia

   687   $*    $*

New Zealand

   64   $*    $*

Nicaragua

   505   $*    $*

Niger

   227   $*    $*

Nigeria

   234   $*    $*

Niue Island

   683   $*    $*

North Korea

   850   $*    $*

Norway

   47   $*    $*

Oman

   968   $*    $*

Pakistan

   92   $*    $*

Palau

   680   $*    $*

Palestine Authority

   970   $*    $*

Panama

   507   $*    $*

Papua New Guinea

   675   $*    $*

Paraguay

   595   $*    $*

Peru

   51   $*    $*

Philippines

   63   $*    $*

Poland

   48   $*    $*

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    20



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

International Toll Charges

 

* denotes NADP countries

 

         Per Minute Rates

Country

   Country Code   Wireline
Terminated    Mobile
Terminated

Portugal

   351   $*    $*

Qatar

   974   $*    $*

Reunion Island

   262   $*    $*

Romania

   40   $*    $*

Russia

   7   $*    $*

Rwanda

   25   $*    $*

San Marino

   378   $*    $*

Sao Tome & Principe

   239   $*    $*

Saudi Arabia

   966   $*    $*

Senegal

   221   $*    $*

Serbia

   381   $*    $*

Seychelles

   248   $*    $*

Sierra Leone

   232   $*    $*

Singapore

   65   $*    $*

Slovakia

   421   $*    $*

Slovenia

   386   $*    $*

Solomon Islands

   677   $*    $*

Somalia

   252   $*    $*

South Africa

   27   $*    $*

South Korea (Republic of)

   82   $*    $*

Spain

   34   $*    $*

Sri Lanka

   94   $*    $*

St Helena

   290   $*    $*

St Kitts & Nevis

   +1-869*   $*    $*

St Lucia

   +1-758*   $*    $*

St Pierre & Miquelon

   508   $*    $*

St Vincent and The Grenadines

   +1-784*   $*    $*

Sudan

   249   $*    $*

Suriname

   597   $*    $*

Swaziland

   268   $*    $*

Sweden

   46   $*    $*

Switzerland

   41   $*    $*

Syria

   963   $*    $*

Taiwan

   886   $*    $*

Tajikistan

   992   $*    $*

Tanzania

   255   $*    $*

Thailand

   66   $*    $*

Togo

   228   $*    $*

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    21



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

International Toll Charges

 

* denotes NADP countries

 

         Per Minute Rates

Country

   Country Code   Wireline
Terminated    Mobile
Terminated

Tokelau

   69   $*    $*

Tonga Islands

   676   $*    $*

Trinidad & Tobago

   +1-868*   $*    $*

Tunisia

   216   $*    $*

Turkey

   90   $*    $*

Turkmenistan

   993   $*    $*

Turks & Caicos Islands

   +1-649*   $*    $*

Tuvalu

   688   $*    $*

Uganda

   256   $*    $*

Ukraine

   380   $*    $*

United Arab Emirates

   971   $*    $*

United Kingdom

   44   $*    $*

Uruguay

   598   $*    $*

Uzbekistan

   998   $*    $*

Vanuatu

   678   $*    $*

Vatican City

   39   $*    $*

Venezuela

   58   $*    $*

Vietnam

   84   $*    $*

Wallis & Futuna Islands

   681   $*    $*

Western Samoa

   685   $*    $*

Yemen, Republic of

   967   $*    $*

Zambia

   260   $*    $*

Zimbabwe

   263   $*    $*

Mexico - Factor Two Cities

 

City

   City Code    Digit String

Acaponeta

   325    52-325

Acapulco

   744    52-744

Actopan

   772    52-772

Agua Prieta

   633    52-633

Aguascalientes

   449    52-449

Allende

   826    52-826

Apatzingan

   453    52-453

Apizaco

   241    52-241

Arcelia

   732    52-732

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    22



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

Mexico - Factor Two Cities

 

City

   City Code    Digit String

Atlacomulco

   712    52-712

Atliaca/Tixtla

   754    52-754

Atlixco

   244    52-244

Autlan

   317    52-317

Bahia De Huatulco

   958    52-958

Cabo San Lucas

   624    52-624

Caborca

   637    52-637

Cadereyta Jimenez

   828    52-828

Campeche

   981    52-981

Cananea

   645    52-645

Cancun

   998    52-998

Celaya

   461    52-461

Cerralvo

   892    52-892

Chetumal

   983    52-983

Chihuahua

   614    52-614

Chilapa

   756    52-756

Chilpancingo

   747    52-747

Cintalapa De Figueroa

   968    52-968

Ciudad Acuna

   877    52-877

Ciudad Altamirano

   767    52-767

Ciudad Camargo B

   891    52-891

Ciudad Constitucion

   613    52-613

Ciudad Cuauhtemoc

   625    52-625

Ciudad Del Carmen

   938    52-938

Ciudad Delicias

   639    52-639

Ciudad Guzman

   341    52-341

Ciudad Hidalgo

   962    52-962

Ciudad Juarez

   656    52-656

Ciudad Lazaro Cardenas

   753    52-753

Ciudad Mante

   831    52-831

Ciudad Obregon

   644    52-644

Ciudad Sahagun

   791    52-791

Ciudad Valles

   481    52-481

Ciudad Victoria

   834    52-834

Coatzacoalcos

   921    52-921

Colima

   312    52-312

Cordoba

   271    52-271

Cosamaloapan

   288    52-288

Cozumel

   987    52-987

Cuautla

   735    52-735

Cuernavaca

   777    52-777

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    23



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

Mexico - Factor Two Cities

 

City

   City Code    Digit String

Culiacan

   667    52-667

Durango

   618    52-618

Encarnacion De Diaz

   475    52-475

Ensenada

   646    52-646

Estación Manuel

   836    52-836

Fresnillo

   493    52-493

General Tapia/China

   823    52-823

Guamuchil

   673    52-673

Guanajuato

   473    52-473

Guasave

   687    52-687

Guaymas

   622    52-622

Guerrero Negro/Santa Rosa

   615    52-615

Hermosillo

   662    52-662

Heroica Ciudad De Ures

   623    52-623

Hidalgo

   829    52-829

Huatabampo

   647    52-647

Huetamo

   435    52-435

Huimanguillo

   917    52-917

Huitzuco

   727    52-727

Iguala

   733    52-733

Irapuato

   462    52-462

Ixtapan de la Sal

   721    52-721

Ixtlan Del Rio

   324    52-324

Izucar De Matamoros

   243    52-243

Jalapa

   228    52-228

Jalpa

   463    52-463

Jerez De Garcia Salinas

   494    52-494

Jojutla

   734    52-734

Juchitan

   971    52-971

La Barca

   393    52-393

La Paz

   612    52-612

La Piedad

   352    52-352

Lagos De Moreno

   474    52-474

Leon

   477    52-477

Lerdo De Tejada

   284    52-284

Lerma

   728    52-728

Linares

   821    52-821

Los Mochis

   668    52-668

Los Reyes

   354    52-354

Magdalena

   632    52-632

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    24



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

Mexico - Factor Two Cities

 

City

   City Code    Digit String

Manuel

   836    52-836

Manuel Ojinaga

   626    52-626

Manzanillo

   314    52-314

Martinez De La Torre

   232    52-232

Matamoros

   868    52-868

Matehuala

   488    52-488

Mazatlan (including Puebla)

   222    52-222

Merida

   999    52-999

Mexicali

   686    52-686

Minatitlan

   922    52-922

Monclova

   866    52-866

Morelia

   443    52-443

Moroleon

   445    52-445

Nacozari De Garcia

   634    52-634

Navojoa

   642    52-642

Nogales

   631    52-631

Nuevo Casas Grandes

   636    52-636

Nuevo Laredo

   867    52-867

Oaxaca De Juarez

   951    52-951

Ocotlan

   392    52-392

Ometepec

   741    52-741

Orizaba

   272    52-272

Pachuca

   771    52-771

Palenque

   916    52-916

Parral

   627    52-627

Parras De La Fuente

   842    52-842

Patzcuaro

   434    52-434

Penjamo

   469    52-469

Petatlan

   758    52-758

Piedras Negras

   878    52-878

Playas De Rosarito

   661    52-661

Poza Rica De Hgo

   782    52-782

Puebla

   222    52-222

Puerto Peñasco

   638    52-638

Puerto Vallarta

   322    52-322

Puruandiro

   438    52-438

Queretaro

   442    52-442

Quimichis /Tecuala

   389    52-389

Reynosa

   899    52-899

Rio Grande

   498    52-498

Rio Verde

   487    52-487

Sabinas

   861    52-861

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    25



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

Mexico - Factor Two Cities

 

City

   City Code    Digit String

Sahuayo

   353    52-353

Salamanca

   464    52-464

Saltillo

   844    52-844

Salvatierra

   466    52-466

San Andres Tuxtla

   294    52-294

San Cristobal De Las Casas

   967    52-967

San Fernando

   841    52-841

San Jose De Gracia

   381    52-381

San Juan Del Rio

   427    52-427

San Luis De La Paz

   468    52-468

San Luis Potosi

   444    52-444

San Luis Rio Colorado

   653    52-653

San Martin Pachivia /Teloloapa

   736    52-736

San Miguel De Allende

   415    52-415

San Quintin

   616    52-616

Santa Ana

   641    52-641

Santa Rosalia De Camargo

   648    52-648

Santiago Ixcuintla

   323    52-323

Santiago Papasquiaro

   674    52-674

Santiago Tianguistenco

   713    52-713

Silao

   472    52-472

Tala

   384    52-384

Tampico

   833    52-833

Tapachula

   962    52-962

Taxco

   762    52-762

Tecate

   665    52-665

Tecoman

   313    52-313

Tecpan De Galeana

   742    52-742

Tehuacan

   238    52-238

Tenancingo

   714    52-714

Tenango Del Aire/Tlalmanalco

   597    52-597

Tepatitlan

   378    52-378

Tepic

   311    52-311

Tequila

   374    52-374

Texcoco

   595    52-595

Teziutlan

   231    52-231

Ticul

   997    52-997

Tijuana

   664    52-664

Tizayuca

   779    52-779

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    26



--------------------------------------------------------------------------------

Exhibit A to Schedule 1.0 (continued)

Mexico - Factor Two Cities

 

City

   City Code    Digit String

Tizimin

   986    52-986

Tlapa De Comonfort/Alcozauca De Gro.

   757    52-757

Tlaxcala

   246    52-246

Toluca

   722    52-722

Torreon

   871    52-871

Tula

   773    52-773

Tulancingo

   775    52-775

Tuxpan

   783    52-783

Tuxtepec

   287    52-287

Tuxtla Gutierrez

   961    52-961

Uruapan

   452    52-452

Valle De Bravo

   726    52-726

Veracruz

   229    52-229

Villa Flores

   965    52-965

Villahermosa

   993    52-993

Yurecuaro

   356    52-356

Zacapu

   436    52-436

Zacatecas

   492    52-492

Zamora

   351    52-351

Zihuatanejo

   755    52-755

Zinapecuaro

   451    52-451

Zitacuaro

   715    52-715

Zumpango

   591    52-591

 

9th Amendment    Sprint PCS / Virgin Mobile USA Confidential Information    27